DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 02/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a rotor 10” (Page 5, Lines 26-27).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 4-7, and 9-11 are objected to because of the following informalities:  
“the pump” throughout the claims should read “the at least one pump”.
“the pitch control cylinder” throughout the claims should read “the at least one pitch control cylinder”.
“the blade” throughout the claims should read “the at least one blade”.
“the accumulator” throughout the claims should read “the at least one accumulator”.
“the reservoir” throughout the claims should read “the at least one reservoir”.
“a plurality of the pumps” in Claims 5 and 10 should read “a plurality of the at least one pump” or something similar that emphasizes that the “at least one pump” in Claim 1 comprises a plurality of pumps.
“at least one blade” in Claim 11 should read “the at least one blade”.
“a hydraulic system” in Claim 11 should read “the hydraulic system”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to discloses a method or system of controlling a pitch angle of at least one blade of a wind turbine by use of a hydraulic system, the method comprising determining a target outflow of a pressurized hydraulic fluid from an accumulator to a pitch control cylinder; determining a difference between the determined target outflow of the pressurized hydraulic fluid from the accumulator to the pitch control cylinder and a predetermined inflow of the hydraulic fluid from a reservoir to the accumulator; and supplying the hydraulic fluid from the reservoir to the accumulator by a pump regardless whether or not the hydraulic fluid pressure in the accumulator is fallen below the lower threshold value, if the determined target outflow is larger than the predetermined inflow.  Arinaga (US Patent No: 7,709,972) discloses a pitch control system (Figure 1A) for a wind turbine blade, the system comprising a hydraulic cylinder (23) and a hydraulic pressure source (25a) that feeds said hydraulic cylinder and an accumulator (25b) that exerts pressure on the working fluid when the supply of power to the hydraulic pressure source is stopped.  However, Arinaga fails to disclose the claimed method steps or system components of determining a target outflow, determining a difference between the determined target outflow and a predetermined inflow of the hydraulic fluid, and supplying the hydraulic fluid from the reservoir to the accumulator.  Schmidt (US Patent No: 7,677,154) discloses a pitch angle adjuster for a wind turbine blade, wherein the adjuster comprises a hydraulic cylinder (Figure 1, No. 6); however, Schmidt also fails to disclose the claimed method steps or system components.  The prior art fails to disclose the method or system as claimed; therefore, Claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings and the claims (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745